        Case 1:18-cr-00601-PGG Document 522 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                 ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                              18 Cr. 601 (PGG)
ADAMU,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In light of Defendant Landji’s claims, and the nature of the alleged privileged

documents, it is necessary to hear testimony from the agents who handled the documents at

issue. The Court will conduct a Kastigar hearing on Wednesday, September 1, 2021 at 10:00

a.m. in Courtroom 705 of the United States Courthouse, 40 Foley Square, New York, New York.

               Defendant also seeks access to grand jury minutes. (Aug. 9 2021 Def. Ltr. (Dkt.

No. 508) at 13) He has not briefed the issue, however, much less demonstrated that he meets the

high standard for disclosure of grand jury material. See United States v. Moten, 582 F.2d 654,

662 (2d Cir. 1978) (“Grand jury proceedings are traditionally conducted in secret,” pursuant to

Federal Rule of Criminal Procedure 6(e), and “the burden is on the party seeking disclosure to

show a ‘particularized need’ that outweighs the need for secrecy.”). Accordingly, his request for

production of grand jury minutes is denied without prejudice.

Dated: New York, New York
       August 25, 2021
